Citation Nr: 0900020	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-32 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), prior to April 27, 
2005.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from August 1, 2005.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
January 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO granted 
service connection for PTSD and assigned an initial, 30 
percent rating effective July 6, 2004.  The veteran filed a 
notice of disagreement (NOD) in December 2004, and the RO 
issued a statement of the case (SOC) in July 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2005.

During the pendency of this appeal, in a July 2005 rating 
decision, the RO granted a temporary, 100 percent rating 
during a period of hospitalization from April 27, 2005 to 
July 31, 2005.  See 38 C.F.R. § 4.29 (2008).  The RO also 
granted a higher, 50 percent rating prior to April 27, 2005, 
and a higher, 50 percent rating from August 1, 2005.  As 
higher ratings for this disability are assignable before 
April 27, 2005, and after August 1, 2005, and the veteran is 
presumed to seek the maximum available benefit, the Board has 
characterized the appeal as encompassing both matters set 
forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

In November 2008, the veteran and his wife testified during a 
video conference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

As a final preliminary matter, the Board notes that the 
veteran has given testimony and submitted evidence indicating 
that he is unemployable due to his service-connected PTSD.  
In light of the decision below, which will result in the 
grant of  70 percent ratings for the relevant time periods, 
the veteran may qualify for a total disability rating based 
on individual unemployability (TDIU).  As the matters of the 
veteran's entitlement to a TDIU during the noted time frames 
have not been adjudicated by the RO, they are not properly 
before the Board, and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter on appeal has been accomplished.

2.  The veteran's PTSD symptoms have primarily include 
chronic sleep disturbance, nightmares, flashbacks, intrusive 
thoughts, hypervigilance, anxiety, depression, social 
isolation, anger, irritability, feelings of extreme guilt, 
concentration difficulties, and occasion suicidal thoughts; 
collectively, these symptoms are indicative of occupational 
and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 70 percent, but no higher, rating for PTSD, 
prior to April 27, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 
(2005).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a 70 percent, but no higher, rating for PTSD, 
from August 1, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 
(2005-2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2004 pre-rating letter provided notice 
to the appellant regarding the information and evidence 
needed to substantiate his claim for service connection for 
PTSD (the claim at that time).  This letter also informed the 
veteran of what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA. 

After the grant of service connection, and the RO's receipt 
of the veteran's disagreement with the assigned rating, 
consistent with Dingess/Hartman,  the July 2006 supplemental 
SOC (SSOC) set forth the criteria for higher ratings for 
psychiatric disability, and a July 2006 letter provided 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  Later, specific to the 
claim for a higher rating for PTSD, a June 2008 provided 
notice of the type of evidence needed to support the claim, 
as well as further notice pertaining to VA's assignment of 
disability ratings. 

The September 2004 RO rating decision reflects the RO's 
initial adjudication of the claim after issuance of the July 
2004 letter.  After issuance of the July 2006 and June 2008 
letters, and opportunity for the veteran to respond, the July 
2008 SSOC reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); VA treatment 
records dated from April 2004 to May 2008; a March 2006 
letter from the veteran's former employer; letters from VA 
treatment providers dated September 2005, November 2007, and 
April and May 2008; and the reports of August 2004, January 
2006, and January 2008 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran, and by his wife, son, and 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

A May 2004 VA outpatient treatment record indicates that on 
mental evaluation, the veteran was friendly, cooperative, and 
oriented to time, place, and person.  He was unkempt; his 
affect was labile and motor activity was agitated and 
restless; memory function was normal and judgment was fair; 
there was no evidence of thought disorder or suicidal or 
homicidal ideation. 

The report of the August 2004 VA examination reflects that 
the veteran complained of nightmares and insomnia; daily, 
recurrent thoughts and flashbacks involving Vietnam; 
decreased interest in activities and social isolation; 
avoidance tendencies with regard to Vietnam experiences; 
chronic irritability with periodic outbursts of anger; and 
difficulty concentrating.  During examination, the veteran 
was cooperative, friendly, and informative.  He was dressed 
neatly and well-groomed.  His psychomotor and cognitive 
functioning was normal; his mood was low and his affect was 
anxious; he had no history of hallucinations, delusions, 
suicidal or homicidal ideation.  His insight and judgment 
were good.  The diagnosis was severe PTSD with depressive 
features, and the Global Assessment of Functioning (GAF) 
score was 46.

A November 2004 VA treatment record indicates the veteran 
complained of feelings of guilt, irritability and anger.  He 
also described hypervigilant symptoms.  A July 2004 record 
notes the veteran had good results with Trazodone and Celexa 
and his mood was stable without suicidal or homicidal 
ideation, but he continued to have high levels of anxiety.  A 
January 2005 record notes the veteran said he was calmer and 
less irritable until the tsunami.  He said his nightmares had 
decreased from 4 to 2 times per week.  

In a September 2005 letter. Dr. Cole, a psychologist at the 
Vet Center in Philadelphia, indicated the veteran had 
reported dramatic improvement after returning from 
hospitalization at the Coatesville VA Medical Center (VAMC).  
Dr. Cole noted, however, that the veteran continued to have 
pressured speech, an inability to concentrate during group 
therapy, and increased anxiety over his mother's health.  The 
veteran's thinking was illogical and incoherent and he lost 
his ability to think flexibility and problem-solve.  Dr. Cole 
opined that the veteran's symptoms had worsened and that he 
continued to have severe nightmares and intrusive thoughts.  
Dr. Cole recommended that the veteran not return to work.

A February 2006 VA treatment record includes a notation that 
all the veteran's mental health providers had advised him 
that he should not return to work.  An April 2006 VA 
treatment record noted that his mood was good and affect 
bright.  He said he was enjoying time with his grandchildren.

A March 2006 letter from the City of Philadelphia Fire 
Department indicates the veteran was found permanently and 
partially disabled and was terminated from employment to 
begin early retirement.

In September 2006 letters, the veteran's wife and son stated 
that the veteran has a tendency to underreport his symptoms.  
They said the veteran was depressed, withdrawn, socially 
isolated, irritable, and prone to angry outbursts.  They said 
he had a limited ability to concentrate and focus on simple 
tasks, such as opening the mail or walking the dog.  His wife 
said he usually remained in his pajamas all day, and had a 
tendency to sit in the kitchen and talk to the walls.  She 
said he only showers and gets dressed when he has an 
appointment at VA and that he will not go outside or even 
answer the phone.  She also reported that he self-medicates 
by drinking alcohol.

In a November 2007 letter, Dr. Schoppet, the veteran's 
treating psychologist at the Philadelphia VAMC, stated that 
the veteran's PTSD symptoms were so severe that he could not 
return to work.  The doctor also stated that the veteran's 
symptoms had become worse since his retirement because of 
lack of structure and purpose.  

The report of a January 2008 VA examination indicates the 
veteran complained of flashbacks, intrusive thoughts, 
nightmares, night sweats, and difficulty sleeping.  He also 
said he minimized social activities outside the home, but was 
not entirely withdrawn from family affairs.  He also reported 
irritability, hypervigilance, exaggerated startle reflex, low 
mood, decreased energy, poor appetite and suicidal thoughts.  

On mental status examination, the veteran was cooperative, 
neatly dressed, and well-groomed.  His speech was clear and 
psychomotor functions were normal.  He denied any problems 
carrying out his activities of daily living.  He was oriented 
to time, person, and place.  His memory and cognitive 
function were normal.  His mood was noticeably low with flat 
affect and high anxiety.  He admitted having brief, 
unpredictable thoughts of suicide that were not associated 
with suicidal planning.  He had no history of homicidal 
thoughts.  His insight and judgment were excellent.  The VA 
examiner stated that the veteran's overall clinical status 
was worse than at his last evaluation, mainly due to his PTSD 
symptoms, in particular, with respect to withdrawal.  The 
veteran reported that he still went out to dinner with his 
wife, although with decreased frequency.  He also denied that 
his PTSD symptoms affected his work prior to his retirement 
in 2006.  The diagnoses were PTSD and secondary major 
depressive disorder, and the GAF score was 42.  

A February 2008 VA treatment record notes that the veteran 
reported that everything was fine and that he had given up 
alcohol for lent.  He said he was looking forward to the 
Spring when he could garden and play golf.  He reported that 
he generally slept okay, but had disturbed sleep the past 
couple of nights after learning that his brother needed 
surgery.  He was not sure if he was having nightmares.  On 
mental status examination, his affect was appropriate and 
mood relaxed.  There was no formal thought disorder, suicidal 
or homicidal ideation, and insight and judgment were intact.  

In an April 2008 letter, Ms. Smith, a licensed social worker 
at VA, reported that the veteran continued to have severe 
symptoms evidenced by ongoing isolation behaviors, extreme 
feelings of guilt, and anger outbursts.  Ms. Smith stated 
that the veteran was incapable of attaining or maintaining 
employment.  

In a May 2008 letter, Dr. Ross, a VA physician, stated that 
the veteran's PTSD was chronic and severe with symptoms 
including frequent nightmares, insomnia, traumatic memories, 
social isolation, and difficulty concentrating.  The doctor 
said that these symptoms made it impossible for the veteran 
to function effectively in the work place.  The doctor also 
said that at times the veteran's depression was associated 
with suicidal ideation.  

A May 2008 VA treatment record indicates the veteran's PTSD 
symptoms were more stable.

During the November 2008 hearing, the veteran and his wife 
both stated that the veteran had a tendency to underreport 
his symptoms.  The veteran spoke about his inability to work 
and that he was forced to take an early retirement from the 
fire department.  He said that his symptoms continued to get 
worse, especially after the death of his twin brother.  He 
said he had difficulty sleeping, intrusive thoughts, 
survivor's guilt, anger problems, and found it difficult to 
leave the house.  His wife stated that she considered 
quitting her job because she was afraid to leave the veteran 
home alone.  She said he tends to sit home alone in the 
kitchen all day and that he continues to abuse alcohol to 
forget.  She reported that he had become increasingly 
withdrawn even while visiting his children and grandchildren.  
She also said he had nightmares, night sweats, increased 
irritability, paranoia, and exhibited hypervigilant behavior.

III.  Legal Analysis

The veteran contends that his service-connected PTSD is more 
severe than the 50 percent disability ratings that were 
assigned before and after he was hospitalized (prior to April 
27, 2005, and from August 1, 2005).

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities,  
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155 ; 38 C.F.R. Part 4..  When a question arises 
as  to which of two ratings applies under a particular 
Diagnostic  Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating;  otherwise, the lower rating applies.  38 
C.F.R. 
§ 4.7.  After  careful consideration of the evidence, any 
reasonable doubt  remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  The Board 
notes that, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

As noted above, the RO has assigned 50 percent ratings for 
PTSD, before and after the veteran was hospitalized, under DC 
9411.  However, actual criteria for rating psychiatric 
disabilities other than eating disorders are set forth in a 
General Rating Formula.  See 38 C.F.R. § 4.130 (2008).

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).) (2008).

Considering the evidence of record in light of the above, and 
affording the veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the veteran's PTSD more nearly approximates the criteria 
for a  70 percent rating before and after he was 
hospitalized.  See 38 C.F.R. § 4.7 (2008).  Collectively, the 
pertinent medical evidence of record reflects that the 
veteran's PTSD symptomatology has included chronic sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, 
hypervigilance, anxiety, depression, occasional thoughts of 
suicide, social isolation, anxiety, anger, irritability, 
feelings of extreme guilt, and difficulty concentrating.
 
In determining that the a 70 percent rating for the veteran's 
PTSD are met during each time frame under consideration, the 
Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The Board also points that the assigned GAF scores are 
largely consistent with the assignment of a 70 percent 
disability rating during both time periods in question.  The 
veteran was assigned a GAF score of 46 in August 2004, a 
score of 45 in November 2004, a score of 44 in July 2005, a 
score of 45 in January 2006, and a score of 42 in January 
2008.  According to DSM-IV, GAF scores ranging from 41 to 50 
are indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
this regard, the veteran has reported occasional thoughts of 
suicide, intrusive thoughts, and social isolation.  His wife 
has stated that the veteran tends to sit in the kitchen all 
day in his pajamas, does not socialize, and has difficulty 
performing simple tasks like opening the mail or taking the 
dog for a walk.  The Board points out that the veteran's wife 
is competent to testify as to her observations of events and 
symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

The Board reiterates, as noted above, that, while important, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).   See 38 C.F.R. § 4.126(a).  In this case, the 
extent and severity of the veteran's actual PTSD symptoms 
reported and/or shown are suggestive of occupational and 
social impairment with deficiencies in most areas, such as 
work, family relationships, judgment, thinking or mood; the 
level of impairment contemplated in the next higher, 70 
percent, rating for psychiatric disabilities.

The Board emphasizes, however, that the symptoms associated 
with the veteran's PTSD do not meet the criteria for the 
maximum, 100 percent rating during either time period.  As 
noted above, a 100 percent rating requires total occupational 
and social impairment due to certain symptoms; however, the 
Board finds that neither the delineated symptoms nor 
comparable symptoms are shown to be characteristic of the 
veteran's PTSD. Evidence of record does not indicate that the 
veteran has exhibited persistent delusions; grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Indeed, as noted throughout the record, the 
veteran has maintained relationships with his wife, children, 
and grandchildren.  Therefore, he is shown to be able to be 
around other people, even if to a limited degree.  In 
addition, the veteran has not been found to have any memory 
loss for names of close relatives, his own occupation, or his 
own name.  Lastly, the veteran is able to perform activities 
of daily living.  Although his wife states that he does not 
dress or shower unless he has an appointment at VA, he is 
apparently able to perform these tasks and VA therapy records 
do not suggest that he fails to meet minimal personal hygiene 
standards.  As such, the psychiatric symptoms shown do not 
support the assignment of the maximum, 100 percent, rating.

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for 70 percent, but no higher, ratings for 
PTSD, prior to April 27, 2005 and from August 1, 2005, have 
been met.


ORDER

A 70 percent rating for PTSD, prior to April 27, 2005, is 
granted, subject to the legal authority governing the payment 
of VA compensation benefits.  

A 70 percent rating for PTSD, from August 1, 2005, is 
granted, subject to the legal authority governing the payment 
of VA compensation benefits.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


